SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under The Securities Exchange Act Of 1934 Answers Corporation (Name of Issuer) COMMON STOCK, $0.01 Par Value Per Share (Title of Class of Securities) (CUSIP Number) Outboard Investments Limited Att: Hugh G. O’Neill BCM Cape Building Leeward Highway Providenciales, Turks and Caicos (649)946-4514 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With copies to: Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ 07726 (732) 409-1212 (Date Of Event Which Requires Filing Of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box o. SCHEDULE 13D (1) NAMES OF REPORTING PERSONS. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): Outboard Investments Limited (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o (3) SEC USE ONLY (4) SOURCE OF FUNDS (SEE INSTRUCTIONS) CF (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E) o (6) CITIZENSHIP OR PLACE OF ORGANIZATION Providenciales, Turks and Caicos NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (7)SOLE VOTING POWER 690,000 (8)SHARED VOTING POWER 0 (9)SOLE DISPOSITIVE POWER 690,000 (10)SHARED DISPOSITIVE POWER 0 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 690,000 (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.785% (14) TYPE OF REPORTING PERSON CO 1 ITEM 1. SECURITY AND ISSUER. The security upon which this report is based is the common stock, par value $0.01, of Answers Corporation, a Delaware corporation, with its principal place of business located at 237 West 35th Street, Suite 1101, New York, NY 10001. ITEM 2. IDENTITY AND BACKGROUND. The name of the person filing this statement is Outboard Investments Limited hereinafter sometimes referred to as the “Reporting Person.” Outboard Investments Limited’s principal office is BCM Cape Building, Leeward Highway, Provideciales, Turks and Caicos.Mr. Hugh G. O’Neill a lawyer and investor is the control person for Outboard Investments Limited. During the past five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors).In addition, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction during the last five years which would make it subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. The Reporting Person is a citizen of the Turks and Caicos. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. The $7,854,000 used to purchase the Issuers shares were corporate funds of Outboard Investments Limited. ITEM 4. PURPOSE OF TRANSACTION. The acquisition of 690,000 shares of the Issuer's common stock by the Reporting Person took place in open market transactions.The purpose of this transaction was for the Reporting Person to acquire 8.785% of the outstanding shares of the Issuer for investment purposes. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. The Reporting Person acquired 690,000 of the issued and outstanding common shares of the Issuer.Such amount represented 8.785% of the total issued and outstanding common shares of the Issuer. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. The Reporting Person has no contracts, arrangements, understandings or relationships with any other person with respect to any securities of the Issuer. ITEM 7. MATERIAL TO BE FILED AS EXHIBITS. None. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: December 17, 2007 Signature: /s/ Hugh G O’Neil Hugh G. O’Neill 2
